Citation Nr: 1422292	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  10-27 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected lumbar spine and bilateral lower extremity radiculopathy disabilities. 

2.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected lumbar spine and bilateral lower extremity radiculopathy disabilities.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to October 1979 and from January 1980 to January 1990. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In a December 2012 decision, the Board remanded these issues for additional development.  However, as there has not been substantial compliance with the remand directives, the appeal must be remanded again.  Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for disabilities involving his left and right hip, which he believes are secondary to his service-connected lumbar spine and bilateral lower extremity radiculopathy disabilities. 

The Board's previous remand noted that a VA examination in February 2009 which evaluated the Veteran's right hip and resulted in a diagnosis of right hip trochanteric bursitis and degenerative joint disease did not address the Veteran's claimed left hip disability.  In addition, while the examiner provided a diagnosis and nexus opinion regarding whether the Veteran's current right hip disability is caused by or related to his service-connected lumbar spine and bilateral lower extremity radiculopathy disabilities, the examiner did not address whether the current right hip disability is aggravated by the Veteran's service-connected disabilities, which is required in this case.   

The Board remanded the case for the Veteran to be afforded a VA examination that evaluated his left hip disability and for a physician to provide an opinion regarding the likelihood that the Veteran's current left and/or right hip disability is caused by, related to, and/or aggravated by his service-connected lumbar spine and lower extremity radiculopathy disabilities. 

Pursuant to the remand, a VA examination was conducted in January 2013.  Unfortunately, the examiner did not address whether the Veteran's left and right hip disabilities have been aggravated (permanently worsened beyond normal progress of the disorder) by his service-connected connected lumbar spine and lower extremity radiculopathy disabilities.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013) (holding that the Board errs in relying on a medical opinion that only addresses whether a nonservice-connected claim is "related to" a service-connected disability and the opinion does not address whether the nonservice-connected disability is aggravated by a service-connected disability).  Accordingly, the Board finds that the January 2013 opinion is not wholly adequate.  When VA undertakes the effort to provide an examination or opinion, it must provide an adequate one. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Veteran should be afforded a new VA examination to determine the nature and etiology of his left and right hip disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Because the outcome of the Veteran's service connection claims involving his left and right hip may affect the outcome of his pending TDIU claim, the TDIU claim is deemed inextricably intertwined with the service connection claim and will not be adjudicated until all requested development is conducted with respect to those claims.  Harris vs. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to evaluate the nature and etiology of his right and left hip disabilities.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2013).)  The claims file must be made available to the examiner for review in conjunction with the examination. 

a. A diagnosis of any current left and/or right hip disability should be rendered, with a discussion of the symptoms and manifestations of each disability. 

b. After reviewing all lay and medical evidence of record, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or more) that any current left or right hip disability is proximately due to or a result of the Veteran's service-connected lumbar spine and bilateral lower extremity disabilities. 

c. The examiner should also offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or more) that any current left or right hip disability is aggravated by the Veteran's service-connected lumbar spine and bilateral lower extremity disabilities. 

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

d. An opinion must be provided as to each question listed above and each opinion must be supported by a complete rationale. 

e. If the foregoing questions cannot be answered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere speculation, the examiner must clearly specify in the examination report why this is so.

2.  Upon completion of the above-requested development, readjudicate the claims, including the pending TDIU claim, taking into account any newly obtained evidence and conducting any additional development deemed necessary.  If any claim remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

